2014 WI 91
                                    OFFICE OF THE CLERK


                              110 EAST MAIN STREET, SUITE 215
                                       P.O. BOX 1688
                                  MADISON, WI 53701-1688
                                    TELEPHONE (608) 266-1880
                                    FACSIMILE (608) 267-0640
                                       Web Site: www.wicourts.gov




                                                                    July 24, 2014
To:

Hon. Kevin E. Martens
Circuit Court Judge                                       Robert R. Henak
Safety Building Courtroom, # 502                          Henak Law Office, S.C.
821 W. State Street                                       316 N. Milwaukee St., Ste. 535
Milwaukee, WI 53233-1427                                  Milwaukee, WI 53202

John Barrett                                              Sarah K. Larson
Clerk of Circuit Court                                    Assistant Attorney General
Room 114                                                  P. O. Box 7857
821 W. State Street                                       Madison, WI 53707-7857
Milwaukee, WI 53233

Karen A. Loebel
Asst. District Attorney
821 W. State St.
Milwaukee, WI 53233

You are hereby notified that the Court has entered the following order:


2010AP425                  State v. Tramell E. Starks                   LC # 2006CF450

The court having considered the Motion for Reconsideration filed in the above matter,

IT IS ORDERED that the Motion for Reconsideration is denied, without costs.


                                                                    Diane M. Fremgen
                                                                    Clerk of Supreme Court
                                                                           No.   2010AP425.ssa


       ¶1    SHIRLEY       S.     ABRAHAMSON,          C.J.      (concurring).             The

State's     and    the   defendant's           motions    for    reconsideration          have

been   pending      in   this     court        for    nearly     a   year.        They    have

obviously troubled the court.

       ¶2    The    State       and    the     defendant,      opposing        parties    that

generally do not see eye-to-eye on legal                             or factual        issues,

agree for the most part in their reconsideration motions.                                 They

agree, as do I, that this court erred in the Starks majority

opinion     in    discussing          and    deciding    basic       "bread      and   butter

issues," issues that arise frequently in circuit courts and the

court of appeals and require clarity for all litigants.

       ¶3    I would not have a full-blown reconsideration of the

Starks case.       I would, however, have the court revise the Starks

opinion in a per curiam response to the motions, as has been our

practice     in    other    cases       when     the    court    needs      to    revise   an

opinion.

       ¶4    Correcting          the        majority's      errors        in     Starks     is

important even though defendant Starks may not benefit from any
correction of the           Starks          majority opinion.             Indeed both the

State's and the defendant's motions acknowledge that Mr. Starks

will not personally benefit from their motions.

       ¶5    The    court's       lengthy           discussion       of    criminal      post-

conviction and appeal procedure in the Starks majority opinion

affects more than the defendant, Starks.                        It is precedential for

all cases and all courts.               In their motions for reconsideration,

both counsel are acting as officers of the court in seeking



                                                2
                                                                No.   2010AP425.ssa


reconsideration and clarification of the opinion, as well as

adversary counsel.          They should be commended.

       ¶6      The Starks opinion needs modification.            I am concerned

that       unless   a    reader   is   familiar   with   the   State's      and   the

defendant's         well-reasoned       motions   to   reconsider     the    Starks

majority opinion, the reader may not fully understand the nature

of the errors in the Starks majority opinion and the needed

corrections.            I have therefore attached to this concurrence a

copy of both the State's and defendant's motions to assist the

reader.

       ¶7      Other cases raising issues addressed in Starks will

come before this court.                I would prefer that modifications to

the Starks majority opinion be done in a per curiam opinion on

the motions to reconsider now rather than piecemeal in other

cases.1

       ¶8      For the reasons set forth, I cannot join the order

that denies the motions for reconsideration and fails to modify

the Starks opinion.




       1
       See, e.g., Kyles v. Pollard, 2014 WI 38, ___ Wis. 2d ___,
___ N.W.2d ___; State v. Romero-Georgana, 2014 WI 83, ___
Wis. 2d ___, ___ N.W.2d ___.

                                           3
             No.   2010AP425.ssa


APPENDIX A




    1
    No.   2010AP425.ssa




2
    No.   2010AP425.ssa




3
    No.   2010AP425.ssa




4
    No.   2010AP425.ssa




5
    No.   2010AP425.ssa




6
    No.   2010AP425.ssa




7
    No.   2010AP425.ssa




8
             No.   2010AP425.ssa


APPENDIX B




    9
     No.   2010AP425.ssa




10
     No.   2010AP425.ssa




11
     No.   2010AP425.ssa




12
     No.   2010AP425.ssa




13
     No.   2010AP425.ssa




14
     No.   2010AP425.ssa




15
                                                                            No.     2010AP425.dtp




       ¶9        DAVID T. PROSSER, J.                   (concurring).          The court has

voted unanimously to deny the motions for reconsideration.                                    This

concurrence is one justice's explanation of his vote.

       ¶10       Last term, the court issued an opinion in State v.

Starks, 2013 WI 69, 349 Wis. 2d 274, 833 N.W.2d 146, affirming

an    unpublished         decision        of   the       court   of    appeals,        State    v.

Starks, No. 2010AP425, unpublished slip op. (Wis. Ct. App. June

14, 2011).             In so doing, the court upheld the convictions of

Tramell E. Starks (Starks) for first-degree reckless homicide

and    felon-in-possession            of       a    firearm      against       constitutional

attack by Starks, pursuant to Wis. Stat. § 974.06.

       ¶11       The     procedural        issues         in     the      case        were    both

complicated and unusual.                  In 2006 Starks was charged with being

a felon in possession of a firearm and, more important, with

first-degree intentional homicide as a party to the crime.                                     He

was represented at trial by Attorney Michael John Steinle.                                      A

jury       convicted      Starks     of    the      felon-in-possession-of-a-firearm
offense and first-degree reckless homicide, a lesser included

offense of first-degree intentional homicide.2

       ¶12       Following Starks's conviction, the Public Defender's

Office      appointed      a   new    attorney,           Robert      Kagen,     to    represent

Starks in postconviction proceedings.                            Attorney Kagen did not

file       any   postconviction           motions        under     Wis.    Stat.       § 974.02.

Instead he filed a direct appeal, raising four claims, none of

       2
       Milwaukee County Circuit                         Judge    William       W.     Brash    III
presided at Starks's trial.

                                                   16
                                                                          No.   2010AP425.dtp


which alleged that Starks's trial counsel was ineffective.                                 The

court of appeals affirmed both convictions.                          State v. Starks,

No. 2008AP790-CR, unpublished slip op. (Wis. Ct. App. Dec. 23,

2008).       This court denied Starks's petition for review.

       ¶13    Approximately three years after the jury trial and one

year   after       the   decision     in     the     unsuccessful     appeal,       Starks,

acting    pro      se,   filed    a   Wis.      Stat.     § 974.06   motion       with     the

circuit court, alleging ineffective assistance of postconviction

counsel.       Starks alleged that Attorney Kagen was ineffective for

failing       to    raise     numerous          claims     about     the        ineffective

assistance of trial counsel (Steinle) and that, consequently, he

was entitled to an evidentiary hearing on these claims.

       ¶14    The    circuit      court     dismissed      the   § 974.06         motion    on

grounds that it exceeded the Milwaukee County Circuit Court page

limit.       This dismissal occurred on January 4, 2010.

       ¶15    Two days later, Starks, again acting pro se, filed a

motion    pursuant       to    State       v.    Cherry,     2008    WI     App    80,     312
Wis. 2d 203, 752 N.W.2d 393, to vacate his DNA surcharge.                                  The
motion was denied on grounds that the motion was not timely.

       ¶16    Thereafter, Starks refiled his first § 974.06 motion,

keeping the explanation of his claims within the local page

limit.       Starks alleged six instances of ineffective assistance

of   trial     counsel.          Milwaukee       County    Circuit    Judge       Kevin     E.

Martens addressed each of Starks's claims and denied the motion

on the merits.

       ¶17    On appeal the court of appeals declined to address the
§ 974.06 motion on the merits, contending that Starks could have

                                                17
                                                            No.   2010AP425.dtp


raised   his   ineffective     assistance   of   counsel    claims    in   the

Cherry motion, failed to do so, and gave no reason for this

failure.

       ¶18   This court then granted Starks's petition for review.

When   Starks's   case   was   argued    here,   he   was   represented     by

Attorney Tricia J. Bushnell and others.

       ¶19   In deciding the case, the court framed the issues as

follows:

            Three issues are presented in this case.       The
       first is whether a Cherry motion to vacate a DNA
       surcharge is considered a       "prior motion"    under
       § 974.06(4), such that a defendant is required to
       raise postconviction ineffective assistance of counsel
       arguments in his Cherry motion.    The second issue we
       address is the appropriate pleading standard a court
       must utilize when a defendant alleges in a petition
       for writ of habeas corpus that his appellate counsel
       was   ineffective   for  failing   to   raise   certain
       arguments.   Finally, we must determine whether Starks
       received ineffective assistance of appellate counsel.
Starks, 349 Wis. 2d 274, ¶5.

       ¶20   The court, however, addressed an additional matter not

argued by the parties.       The court said:

            At the outset we note that there is a procedural
       problem in this case.    Starks's Wis. Stat. § 974.06
       motion, which was filed with the circuit court,
       alleged   ineffective  assistance   of  postconviction
       counsel.   However, the attorney who represented him
       after his conviction did not file any postconviction
       motions and instead pursued a direct appeal.    He was
       thus not Starks's postconviction counsel but was
       rather his appellate counsel.     This is significant
       because claims of ineffective assistance of appellate
       counsel must be filed in the form of a petition for a
       writ of habeas corpus with the court of appeals.
       State v. Knight, 168 Wis. 2d 509, 520, 484 N.W.2d 540
       (1992).  By bringing his claim in the circuit court,
       Starks pursued his case in the wrong forum. However,

                                    18
                                                                       No.   2010AP425.dtp

    because the erroneous filing deprived the circuit
    court of competency rather than jurisdiction, our
    review of his case is appropriate.
Id., ¶4.

    ¶21    In the wake of the Starks opinion, this court received

two motions for reconsideration, one from Starks and one from

the State.       Both parties took issue with the court's discussion

in the above-quoted paragraph 4.              Both parties contended that on

the facts of the case, Starks was correct in challenging the

effectiveness      of   postconviction        counsel      and    thus       correct    in

filing     his      § 974.06      motion        in        the      circuit        court.

Correspondingly,        both    parties       contended         that    this     court's

characterization        of   Starks's     motion     as    a     challenge       to    the

effectiveness      of    appellate       counsel     was        incorrect       and    its

assertion that Starks should have filed a petition for a writ of

habeas corpus in the court of appeals was thus mistaken.

    ¶22    Starks's motion, filed by Attorney Robert Henak, read

in part:

          Tramell E. Starks, by counsel, moves this Court
    pursuant to Wis. Stat. (Rules) 809.14 & 809.64 for an
    order striking paragraphs 4, 27, 30, 33-40, and that
    portion of paragraph 31 asserting that Starks filed
    his ineffective assistance of post-conviction counsel
    claim in the wrong court.      Starks requests that the
    Court    withdraw  its   opinion   and   order   briefing
    regarding    whether   State   ex   rel.   Rothering   v.
    McCaughtry, 205 Wis. 2d 675, 556 N.W.2d 136 (Ct. App.
    1996) (ineffectiveness claims challenging failure to
    file post-conviction motion must be raised in circuit
    court under Wis. Stat. § 974.06), should be overruled.
    ¶23    The     State's     motion,    authored        by    Assistant       Attorney

General Sarah K. Larson, read in part:



                                         19
                                                                           No.   2010AP425.dtp

    [T]he State seeks to modify all paragraphs discussing
    the role of Attorney Kagen, and clarify the proper
    forum for Starks to bring his claims (i.e., paragraphs
    4, 6, 29-40, 56, 60, 66, 74-75).     Specifically, the
    State   seeks  to  clarify   whether  this   court  is
    overruling State ex rel. Rothering v. McCaughtry, 205
Wis. 2d 675, 556 N.W.2d 136 (Ct. App. 1996), and/or
    modifying State v. Knight, 168 Wis. 2d 509, 484
N.W.2d 540 (1992).
    ¶24     Starks      raised    a      second     issue       in     his       motion    for

reconsideration.          He     asked     that     the        court     reconsider        its

assessment of his substantive claims "because that assessment

conflicts      with    controlling        and     apparently           overlooked         legal

standards."

    ¶25     The State also raised a second issue, namely, that

paragraph 41 of the Starks opinion should be modified because it

relied   too    heavily    on     language        from    Peterson          v.    State,     54
Wis. 2d 370, 381, 195 N.W.2d 837 (1972), which the State deemed

outdated because of a 1977 amendment to Wis. Stat. § 974.06(1).

    ¶26     Although      the    two      motions        for     reconsideration           are

denied, I believe the denial would benefit from discussion.                                 In

my view, two of the three issues presented in the motions are

issues requiring clarification.                 However, none of these issues

requires the court to withdraw the Starks opinion, and none of

the issues presented offers any possibility that Tramell Starks

is entitled to a hearing in the circuit court, much less a new

trial.

    ¶27     By our denial of the motions for reconsideration, the

court    affirms      Starks's    two     convictions.               The     three    issues

presented      for    reconsideration       will     be        discussed         in   reverse
order.

                                           20
                                                              No.    2010AP425.dtp


                                  PARAGRAPH 41

    ¶28     Paragraph 41 of the Starks opinion explained that Wis.

Stat. § 974.06 was "designed to replace habeas corpus as the

primary method in which a defendant can attack his conviction

after   the    time   for       appeal    has    expired."          Starks,   349
Wis. 2d 274, ¶41 (quoting Howard B. Eisenberg, Post-Conviction

Remedies in the 1970's, 56 Marq. L. Rev. 69, 79 (1972)).                      The

second sentence in paragraph 41 sought to reinforce this point

by quoting a passage from the Peterson case to the effect that a

defendant     may   file    a    § 974.06     motion   only   after      he   has

"exhausted his direct remedies[,] which consist of a motion for

a new trial and [an] appeal."                 Starks, 349 Wis. 2d 274, ¶41

(brackets in original) (quoting Peterson, 54 Wis. 2d at 381).

Unfortunately, the second sentence was misleading: In 1977 (five

years after the Peterson opinion), Wis. Stat. § 974.06(1) was

amended by adding the words, "After the time for appeal or post-

conviction remedy provided in s. 974.02 has expired" [a § 974.06

motion may be filed].           § 130, ch. 187, Laws of 1977.          "Expired"
and "exhausted" are different concepts.                "Expired" means that

the time for filing a § 974.02 motion or an appeal has run out

and thus these remedies are no longer available.                     "Exhausted"

means that at least one of these remedies was tried and did not

succeed and, as a result, they are no longer available.                        In

either event, the more limited remedy of a motion under § 974.06

may still be available.           In essence, a § 974.06 motion does not

become available until the initial postconviction remedies are
unavailable.

                                         21
                                                                   No.    2010AP425.dtp


     ¶29    As the court noted in State v. Balliette, 2011 WI 79,

¶36, 336 Wis. 2d 358, 805 N.W.2d 334:

          If a defendant did not file a motion for relief
     under Wis. Stat. § 974.02 or a direct appeal, he is
     not subject to the "sufficient reason" requirement of
     § 974.06(4). State v. Lo, 2003 WI 107, ¶44 n.11, 264
Wis. 2d 1, 665 N.W.2d 756 (citing Loop v. State, 65
Wis. 2d 499, 222 N.W.2d 694 (1974)).
     ¶30    Paragraph 41 did not intend to modify the longstanding

law stated above, but this clarification of the paragraph is in

no way helpful to Starks.3

                                 SUBSTANTIVE CLAIMS

     ¶31    Starks     made       four     claims    that    his    postconviction

counsel (Kagen) was ineffective.                These claims were addressed by

Judge Martens in the circuit court, and they were addressed,

point by point, in this court's Starks opinion.                          Starks, 349
Wis. 2d 274, ¶¶66-73.

     ¶32    In     evaluating      the     effectiveness      of    postconviction

counsel, a reviewing court must determine: (1) whether counsel's

performance was deficient; and (2) whether counsel's deficiency,

if any, prejudiced the defendant.                In this case, Attorney Kagen

made no motions as postconviction counsel but did make four

claims as appellate counsel in the court of appeals.                          None of

these four claims asserted that trial counsel was ineffective.

Thus, this court viewed its responsibility in the Starks case as

determining       whether   the     four    claims    that   Starks       said     Kagen

should     have    made     as    postconviction       counsel     were      "clearly

     3
       See State v. Romero-Georgana,                  2014 WI 83,     ¶35,     ___
Wis. 2d ___, ___ N.W.2d ___.

                                           22
                                                        No.   2010AP425.dtp


stronger" than the four claims that Kagen did make as appellate

counsel,     thereby   rendering   his   performance   constitutionally

deficient.

    ¶33    The court chose not to compare Starks's four claims

against the failure of postconviction counsel to file any claims

in the circuit court.       An argument can be made that Attorney

Kagen should have brought a postconviction motion asking the

circuit court to pass upon the claims he raised for Starks on

appeal, and that argument is supported by Wis. Stat. § (Rule)

809.30(2)(h) ("The person shall file a motion for postconviction

or postdisposition relief before a notice of appeal is filed

unless the grounds for seeking relief are sufficiency of the

evidence or issues previously raised.").        However, I believe it

would have been unreasonable for the court not to consider the

arguments that Attorney Kagen did make in the court of appeals

in evaluating the strength of the new arguments against the

strength of the old.

    ¶34    In adopting the "clearly stronger" test, this court
quoted from Gray v. Greer, 800 F.2d 644, 646 (7th Cir. 1986):

"When a claim of ineffective assistance of counsel is based on

failure to raise viable issues, the [trial] court must examine

the trial court record to determine whether appellate counsel

failed to present significant and obvious issues on appeal."

(Emphasis added.)

    ¶35    Attorney Kagen did not fail to present significant and

obvious issues if the alternative issues he allegedly should
have raised are the issues that have been presented by Starks.

                                   23
                                                                  No.   2010AP425.dtp


Starks's issues are not clearly stronger than the issues argued

by Attorney Kagen.

      ¶36    To     illustrate,      Starks       contends      that    Kagen    was

ineffective for not claiming Attorney Steinle was ineffective

because Steinle did not call Mario Mills as a defense witness at

trial.      Mills was originally charged, along with Starks, with

first-degree      intentional       homicide.        Before    trial,   Mills    pled

guilty to furnishing a firearm to Starks, a convicted felon.

This firearm was the weapon that was used by Starks to kill Lee

Weddle.      Mills was not only present at the incident but also

present with Starks after the incident when Wayne Rogers called

Mills to inquire about Weddle.               It is somewhat astonishing that

Starks accuses Attorney Steinle of ineffective assistance for

not calling Mills as a defense witness simply because Mills,

after his own plea and              after    Starks's conviction, signed an

affidavit that said, "I never seen Tramell Starks shoot anyone."

Whether this statement is literally true does not help Starks

because     Mills       admitted    furnishing       Starks    with     a   firearm.
Mills's testimony would have confirmed one felony charge and

placed a gun in Starks's hand at the time of the shooting.

Surely, Attorney Steinle could not have expected Mills to admit

to   the    killing      himself    (when    other    witnesses    asserted     that

Starks     was    the    shooter)    or     to   concoct   a   story    that    would

exonerate Starks entirely.            This court's Starks opinion makes no

claim that a separately charged witness's sworn allegations are

inherently unreliable.



                                            24
                                                                    No.    2010AP425.dtp


      ¶37    Starks's three other ineffective assistance of counsel

claims are equally speculative and unpersuasive.                     I see no basis

for   additional      consideration        of    Starks's     substantive        claims.

For   instance,     the    fact    that     Starks's       father   and    grandmother

assert that they did not see Starks talking with Trenton Gray at

a funeral about Starks's desire to kill Carvius Williams does

not mean the two men never discussed the subject.                         The circuit

court    completely       answered       this    contention:     "There     is    not   a

reasonable     probability        that     the     jury     would   have     found      it

reasonable to believe that both the defendant's grandmother and

his   father    had   their       eyes    on    the   defendant's     every      single

movement on the day of the funeral."

      ¶38    Attorney Steinle was confronted with very difficult

facts, but he succeeded in persuading the jury to settle on a

reduced homicide conviction for Starks.                    Attorney Kagen was far

more realistic than Starks in trying to find some procedural

error in the trial than in trying to pin Starks's conviction on

Attorney Steinle's performance.
                            PROPER FORUM FOR FILING

      ¶39    I move now to the principal issue in the motions for

reconsideration.

      ¶40    In State v. Knight, 168 Wis. 2d 509, 484 N.W.2d 540

(1992), the defendant launched an attack on the effectiveness of

his appellate counsel by filing a § 974.06 motion in circuit

court.      The circuit court denied the motion on grounds that it

did   not    have   authority       under       § 974.06    to   grant     the    relief
requested.      Id. at 511.          On review, a unanimous supreme court

                                           25
                                                                               No.    2010AP425.dtp


concluded that "to bring a claim of ineffective assistance of

appellate      counsel,        a    defendant         should      petition         the   appellate

court that heard the appeal for a writ of habeas corpus."                                        Id.

at 520 (emphasis added).

       ¶41     In     Knight,      there      was     no    claim——at        any      point——that

Knight's trial counsel had been ineffective.

       ¶42     In     State        ex    rel.        Rothering         v.    McCaughtry,         205
Wis. 2d 675, 676, 556 N.W.2d 136 (Ct. App. 1996), the defendant

petitioned the court of appeals for a writ of habeas corpus,

pursuant     to       Knight,      claiming      that       his     appellate         counsel    was

constitutionally deficient in failing to seek withdrawal of his

guilty plea.             Rothering's trial, postconviction, and appellate

counsel had been one and the same.                              Rothering, 205 Wis. 2d at

676.     The court of appeals refused to grant the writ of habeas

corpus on grounds that the defendant was really challenging the

effectiveness of postconviction counsel and thus his claim for

relief,      if     any,   should        be   filed        in    the    circuit       court:     "We

conclude          that     a       claim        of        ineffective          assistance         of
postconviction           counsel        should       be    raised      in    the     trial   court

either    by      a    petition         for   habeas       corpus       or   a     motion    under

§ 974.06, Stats."           Id. at 681 (footnote omitted).

       ¶43     Unlike      Knight,        Rothering         was    a    case     in      which   the

defendant really was disputing the effectiveness of his trial

counsel by challenging the effectiveness of his postconviction

counsel in not going after trial counsel.

       ¶44     The Starks opinion did not dispute the correctness of
the quoted holdings in Knight and Rothering.                                 The motions for

                                                 26
                                                                    No.   2010AP425.dtp


reconsideration contend instead that this court mischaracterized

the stage of the proceeding in which the alleged ineffective

assistance   took       place.        The   motions   are     supported      by   this

court's decision in Balliette, 336 Wis. 2d 358, ¶32, in which

the court said: "When . . . conduct alleged to be ineffective is

postconviction counsel's failure to highlight some deficiency of

trial counsel in a § 974.02 motion before the trial court, the

defendant's remedy lies with the circuit court under either Wis.

Stat. § 974.06 or a petition for habeas corpus."                          Id. (citing

Rothering, 205 Wis. 2d at 679, 681).4

     ¶45    It must be acknowledged that no one on the court,

including    the     writer      of    this      concurrence,       recognized     the

incorrectness      of   our   characterization        in    the     Starks   opinion.

After all, the court gave Starks a full review of his claims,

evaluating the strength of the arguments made and discussed by

Attorney Kagen in Starks's prior appeal against the arguments

Starks later proposed, not the strength of the arguments that

Starks   later     proposed      against     the   decision    of    postconviction
counsel not to make any arguments at all.                         The situation in

Starks's first appeal was exactly the same as the situation in

Knight's first appeal: "postconviction" counsel made no motions

in circuit court and went straight to appeal.                        The difference


     4
       See also State ex rel. Kyles v. Pollard, 2014 WI 38, ¶3,
___ Wis. 2d ___, ___ N.W.2d ___ (determining that "the court
where the alleged ineffective assistance of counsel occurred is
the proper forum in which to seek relief unless that forum is
unable to provide the relief necessary to address the
ineffectiveness claim").

                                            27
                                                                No.    2010AP425.dtp


here is that Starks, unlike Knight, claimed in his § 974.06

motion that his postconviction counsel was ineffective because

of the failure to accuse his trial counsel of ineffectiveness.

    ¶46    One    of    the     dilemmas     exposed     here     is     that   any

postconviction counsel, no matter how able and conscientious,

becomes    vulnerable     to     a     subsequent      § 974.06        motion   for

ineffective assistance of counsel if he does not himself file an

ineffective assistance of counsel claim against the defendant's

trial attorney.    Such a motion will require the circuit court to

evaluate   the   claim    and    may    necessitate——depending           upon   the

defendant's skill in drafting his motion——a Machner hearing to

review the performance of postconviction counsel.

    ¶47    This is very reminiscent of the concerns expressed by

former court of appeals judge David Deininger in 2001:

         In an increasing number of appeals from the
    denial of motions brought under Wis. Stat. § 974.06,
    especially those brought by pro se inmates, we are
    seeing an assertion that the reason the newly raised
    claims   of  error   were   not   raised   in  previous
    postconviction  or   appellate   proceedings  is   that
    postconviction    or   appellate     counsel   rendered
    ineffective assistance by failing to present the
    allegedly meritorious claims.    In order to determine
    whether the new claims are properly before the court,
    the circuit court and/or this court must first
    evaluate the "sufficiency" of the proffered reason,
    which,    as   the    majority's     present   analysis
    demonstrates, will often require a consideration of
    the merits of the underlying, newly asserted claim.
    And, even if we or the circuit court conclude that the
    claim has no merit, and thus that postconviction or
    appellate counsel's failure to raise the claim did not
    represent either deficient performance or prejudice to
    the defendant, the defendant has essentially obtained
    what § 974.06 and Escalona-Naranjo ostensibly deny:
    the consideration of the merits of the defendant's

                                        28
                                                              No.    2010AP425.dtp

      newly asserted claim, for which sufficient reason has
      not been shown for an earlier failure to raise it.

            Further complicating the analysis is the fact
      that many of the newly raised claims, as in this case,
      involve    an     assertion    that  trial     counsel   was
      ineffective for failing to make some request or
      objection during trial or pre-trial proceedings, and
      that subsequent counsel were ineffective for failing
      to raise a claim of ineffective assistance of trial
      counsel.     Thus, on a record which contains neither a
      trial court ruling on a now disputed issue, nor a
      Machner hearing on why trial counsel failed to raise
      the issue, we or the circuit court must ponder the
      following question: Is there merit to the now raised
      issue, such that trial counsel was deficient for not
      making a request or objection regarding it, thereby
      prejudicing the defendant, and thereby also rendering
      postconviction and/or appellate counsel's performance
      [deficient] and prejudicial for failing to assert
      trial    counsel's     ineffectiveness,    such   that   the
      defendant has presented a sufficient reason for the
      failure to raise the issue in earlier postconviction
      or appellate proceedings, which would permit him to
      now    bring    the   issue   before   the   court   for   a
      consideration of its merits?
Lo,   264 Wis. 2d 1,     ¶50    (quoting   State     v.   Lo,    No.   01-0843,

unpublished slip op., ¶¶56-57 (Wis. Ct. App. Dec. 28, 2001)

(Deininger, J., concurring)).

      ¶48   In   effect,    the    court     is   inviting    an    ineffective

assistance of counsel claim——at some point——after every criminal

conviction.

      ¶49   In any event, no one on the court disputes the basic

correctness of the holdings in Knight and Rothering as to where

to file a petition for a writ of habeas corpus challenging the

effectiveness     of     appellate    counsel     or    a    § 974.06      motion

challenging the effectiveness of postconviction counsel, for not
challenging, or deficiently challenging, the alleged ineffective


                                      29
                                                                   No.    2010AP425.dtp


assistance of trial counsel.           Consequently, I believe the court

should   withdraw     any   language      from      the   Starks     opinion       that

suggests otherwise.

    ¶50    For   the    reasons     stated     above,       I    believe     the   two

motions for reconsideration should be denied.

    ¶51     I    am    authorized    to     state    that       Justice    ANN   WALSH

BRADLEY joins this concurrence.




                                       30